 ST. JOSEPHLEAD COMPANY541St. Joseph Lead Company,Zinc Smelting DivisionandUnited Steelworkers of America,AFL-CIOandEmployees'AdvisoryCommittee;Employees'ContactRepresentatives;Employees'GroupRepresentatives,PartiesinInterest.Case6-CA-3987May 20, 1968DECISION AND ORDERBy MEMBERSBROWN, JENKINS, AND ZAGORIAOn February 29, 1968, Trial Examiner Fannie M.Boyls issued her Decision in the above-entitledproceeding,finding that Respondent had engagedin and was engaging in certain unfair labor prac-ticeswithin the meaningof the National LaborRelations Act, as amended,and recommending thatit cease and desist therefrom and take certain affir-mative action, as set forth in the attached Trial Ex-aminer's Decision.Thereafter, the General Counseland Respondent filed exceptions to the Trial Ex-aminer'sDecision,together with supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended,the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearingand finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision,theexceptions andbriefs,and the entire record in the case,and herebyadopts the findings,conclusions,and recommenda-tions of the Trial Examiner, as modified herein.'ORDERbelow the words "we hereby notify our employeesthat:", the following:After a trial in which all parties had the oppor-tunity to present their evidence, a Trial Ex-aminer of the National Labor Relations Boardhas found that we violated the law and has or-dered us to post this notice and to keep thepromise that we make in this notice.'We findmerit in the GeneralCounsel's exception to the narrow Orderrecommended by theTrial ExaminerAccordingly,because Respondent'sunfair labor practicesstrikeat) the very roots of employees'rightssafeguardedby the Act, we shall, issue a broad OrderhereinDennisonManufacturing Company,168 NLRB 1012TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEFANNING M. BoYLS, Trial Examiner: This casewas tried before me at Pittsburgh, Pennsylvania, onJanuary 10, 1968. The complaint was issued onNovember 24, 1967, upon a charge and amendedcharge filed respectively on July 13 and October31, 1967, by United Steelworkers of America,AFL-CIO.Itallegesthat Respondent, St. JosephLead Company, Zinc Smelting Division, had en-gaged in unfairlabor practices within the-meaningof Section 8(a)(2) and (1) of the National LaborRelationsAct, as amended. Respondent filed ananswer,denying that it had engaged in the unfairlabor practices alleged. Subsequent to the trial,counsel for both the General Counsel and for theRespondent filed briefs, which have been carefullyconsidered.Upon the entire record in this case and from myobservation of the witnesses, I make the following:FINDINGS OF FACTPursuantto Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adopts as its Order theRecommendedOrder of the Trial Examiner, asmodified below, and hereby orders that Respon-dent, St. Joseph Lead Company, Zinc SmeltingDivision,Monaca, Pennsylvania, its officers,agents,successors,and assigns,shall take the action setforth in theTrial Examiner's Recommended Order,as herein modified:1.Delete from paragraph1(b) of the Trial Ex-aminer'sRecommendedOrder that part thereofwhich reads "In anylike or related manner" andsubstitute therefor "in any othermanner . . ."2.Amend the Notice to All Employees by add-ing,asthe first paragraph thereof, immediately1.RESPONDENT'S BUSINESSRespondent is a New York corporation with itsprincipal office in NewYork City. Itis engaged inthe smelting of zinc metal and zinc oxide at its plantinMonaca,Pennsylvania,where the alleged unfairlaborpracticesoccurred.During the past 12months, Respondent received directly from outsidePennsylvania,for use at its Monaca plant, goodsand materials valued in excessof $50,000 and, dur-ing the same period of time,itshipped to pointsoutside Pennsylvania,from its Monaca plant, goodsvalued in excess of$50,000.On the basis of these admitted facts,Ifind thatRespondent is engaged in commerce within themeaning of Section 2(6) and(7) of the Act andthat it will effectuate the policies of the Act to as-sert jurisdiction herein.171 NLRB No. 74 542DECISIONSOF NATIONALLABOR RELATIONS BOARDII.THE UNFAIR LABOR PRACTICESA. Issues and BackgroundThe questions presented are whether certain em-ployee committees existing at Respondent's plantare labor organizations within the meaning of Sec-tion2(5) of the National LaborRelationsAct and,ifso,whether Respondent has violated Section8(a)(2) and (1) of the Act by unlawfully assisting,supporting, dominating, and interfering with the ad-ministrationof saidcommittees.The employee representation plan under attackhas been in existence in substantially its presentform for many years. It consists of an Employees'AdvisoryCommittee,Employees'ContactRepresentatives,and Employees'Group Represen-tatives.The Advisory Committee, consisting ofthree employees, one of whom is chosen bymanagement,came into existencein 1953 whenRespondent proposed that such a committee be setup on an advisory basis to aid management in thearea of employee-management relations and to actas a liaison between employees and management.On March 1, 1956, the plan was expanded to in-clude departmental representatives to be known asContact Representatives who were to meet monthlywiththeAdvisoryCommittee.TheContactRepresentativeswere elected by members ofanother committee known as Group Representa-tives who in turn were elected by the employees ineach group and shift within a department. Since1960 the structure of these three committees hasbeen describedin a seriesof booklets called policystatements issued to its employees by Respondent.The formation of these committees and the mannerinwhich they were administered prior to January1967, is not alleged in the complaint to be an unfairlabor practice,for a finding in that regard would beprecluded by the limitations proviso to Section10(b) of the Act.B.Operationof the CommitteesSinceJanuary 13,1967There is no substantial dispute as to the composi-tion,structure,and functioning of the representa-tion plan and the part played by Respondent in itsstructure and administration. The relevant facts arecontained in stipulations of the parties and docu-mentary evidence and are supported by thetestimonyofRespondent'sindustrialrelationsdirector and the vice chairman of the AdvisoryCommittee.Respondent issues to it employees each year abooklet entitled "Policy Statement," or a supple-ment thereto, in which it purports to set forthmanagement'spolicies and practices during thecurrent year with respect to such matters as wages,hours, and other conditions of work and the plan ofemployee representation at its plant.Article IV ofthe policy statement issued on January 1, 1968,whichis the same as that in existenceduring 1967,describedin some detailthe composition,selection,and functions of the employeerepresentation planand is setforth verbatim below:ARTICLE IV - EMPLOYEEREPRESENTATIONSection 1.The Companyasserts the right of anindividual employee, or groups of employees,to present and adjust their grievances with orwithout representation. The Employees' Ad-visoryCommittee, ContactRepresentatives,and Group Representatives may aid in thesefunctions.Section 2. Employee Representatives.The func-tion of the employee representatives is definedas follows:A. To functionas a meansof communica-tion andassistancefor any employee or groupof employees in handling their problems orgrievances with their supervision or the Divi-sion Manager.B.To advise Management of any conditionwhich may be disruptiveto harmonious rela-tions.Section 3. Employees' Advisory Committee -Selection and Term.A. The Employees' Advisory Committee is athree-man committee of full-time hourly-ratedemployees with a term of office of three (3)years for each member. The expiration dates oftheir terms shall occur one each successiveyear.B.They shall be selected as follows:1.The employee appointee to be selectedby themembers ofthe ContactRepresen-tative Group.2.Management's appointeeto beselectedby theDivision Manager.3.employee appointee and the managementappointee.C. The Employees' Advisory Committeeshallmeet with Management at least once amonth.Section 4. Contact and Group Representatives.Selection of employee representatives shall besupervised by the Advisory Committee in linewith the "By-Laws" of these groups and thefollowing provisions:A. Each shift or identified group withineach department, as listed inArticle XX, willselect a full-time hourly-rated employee astheir Group Representative.B.The Group Representatives shall select afull-time hourly-rated employee to act as Con-tactRepresentative for their department orgroup of departments as listed inArticle XX.C.GroupRepresentativesshall serve for aterm of two (2) years, but shall not succeedthemselves consecutively. ST. JOSEPHLEAD COMPANY543D. Contact Representatives shall serve for atermof two (2) years and a maximum of two(2) consecutive terms.E. Selection of representatives shall bemade on a staggered basis so approximatelyone-half (1/2) of these members will beselected each year.Section 5.General ProvisionsA. The number of employee representativesallowed shall be subject to the approval of theDivision Manager.B.The Advisory Committee shall meet withthe Contact Representatives at least once amonth on company time, at their assigned ratesor overtime pay as applicable. Such meetingsshall be held at an appropriate place on thecompany premises and the time properlycoded on the employee's time card. When amember of either group attends such meetingon non-scheduled hours, one hour's additionaltime will be paid to cover travel expense.C. The Employees' Advisory Committeemembers will be allowed four (4) hours perweek release from their jobs at their assignedrates to handle business of the committee.These time-periods must be arranged in ad-vance with their foreman to allow sufficienttime to make replacements,if necessary.D.Wherearepresentative'stimeongrievance duties will cause stoppage of produc-tion or idleness of other workers, a suitabletime for such duties must be arranged with therepresentative'sand/or the aggrieved em-ployee's foreman. Supervision shall cooperateto this end.E.When an employee attends a grievancemeeting at the request of Management he shallbe paid for such time at his assigned or over-time hourly rate,as applicable.When an em-ployee is called in to a meeting on non-scheduled hours, one hour's additional timewill be paid to cover travel expense.F.Employee representatives shall not solicitgrievances or take action to interrupt, ordisrupt production. Violators will be subject todiscipline includingdischargewherewar-ranted.Misconduct by employee representa-tives shall be subject to disciplinary action byManagement or their removalfrom office bytheir own groups.Also relating to the composition of the commit-teesis article XIX, section 2, E, of the policy state-ment, which provides: "Apprentices are not eligibleto serve as employee representatives under the`Employee Representation'plan."Article V of the policystatementprovides for afour-step grievance procedure and assures the em-ployees of their right to avail themselves of theassistanceof a Group Representative in step 1, aContact Representativein step2 and of the Adviso-ry Committee in steps 3 and 4. It also provides thatthe Contact Representative shall receive a copy ofthe grievant's complaint and management's reply instep 2; and that the Advisory Committee shallreceive a copy of the complaint and previousreplies in step 3 and a copy of the divisionmanager's decision in step 4. Only five formalgrievances were filed during 1967 pursuant to thisgrievance procedure and in two the grievant wasrepresented by his Contact Representative. (G.C.Exh. 5(f), Grievances 21-#4 and 26-# 1.)Article XXI of Respondent's 1968 policy state-ment lists14 groupings among its approximately1,340 employees, and provides for the number ofGroup Representatives and Contact Representa-tives to be selected under each grouping. It pro-vides for a total of 37 Group Representatives and13 Contact Representatives.' Elections are held an-nually among the employees in each group for theselectionof Group Representatives. The electionsare conducted by the Advisory Committee. As pro-vided in Respondent's policy statement, the GroupRepresentatives in each group select a ContactRepresentative; the Contact Representatives, inturn, select one member of the three-member Ad-visory Committee; management designates an em-ployee to serve as its representative on the Adviso-ryCommittee; and these two choose the thirdmember. The newest member acts as secretary ofthe committee. The next year he progresses to theposition of vice chairman and the third year hebecomes chairman.The Group Representatives do not hold formalmeetingswith the employees they represent but inindividual discussionswith them learn of theirproblemsandpassinformationabout theseproblems on to their Contact Representative. TheContact Representatives meet each month with theAdvisory Committee, about a week before the Ad-visoryCommitteemeetswithmanagementrepresentatives, and discuss the problems aboutwhich employees have displayed interest or con-cern.After this meeting the Advisory Committeeprepares an agenda of the matters it will take upwithmanagement.At the monthly meetings of the Advisory Com-mitteewith three management representatives,these problems are aired and discussed. As ViceChairman Silosky testified, they "talk about anyand everything." The secretary of the AdvisoryCommittee is responsible for keeping the minutesof thesemeetings,but they are typed and preparedinRespondent's office.Most of the matters dealtwith at the meetings are presentedin the minutes inquestion and answer form. Respondent'sgeneral,As shown by the November 15, 1967, minutes ofthe meetingbetweengroups or departments to obtain better representation coverage for the em-the Advisory Committeeand management representatives, the AdvisoryployeesCommittee may and doesat timesdecide to add representativesin certain 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuperintendent,McClough, frequently checks theminutesbefore they are finalized and posted in theplant "to make sure that they have captured themeaningof management's answer."Theminutesofthemanagement-advisorymeetings held during 8 months in 1967 were in-troduced in evidence. They show that most of thesubjects considered at each meeting had somethingto do with the employees' working conditions.' Thequestions set forth in the minutes were politelyworded and many were phrased in such terms as toindicatemere requests to be informed respectingmatters the employees were interested in; othersclearly disclosed complaints and dissatisfaction byemployees with certain conditions of employmentand a hope or suggestion that management attemptto correct or assuage the dissatisfaction.' Manage-ment's responses were for the most part explana-tions of its current policy or practices and a defenseof them but with respect to some of the problemspresented,managementpromised to correct themor toinvestigateand satisfy the complaint if itcould.To supplement its procedure for getting betterworking conditions for the employees the AdvisoryCommittee in 1967 conducted an opinion surveyamong the employees to ascertain their wishes as toa revised wage package to be included in Respon-dent's 1968 policy statement. On this issue, theJune 21 minutes of the management-advisory meet-ing discloses that the committee asked and manage-ment replied as follows.Ques. 3. If management decides to giveanother wage package, will there be anotheropinion survey taken from the employees aswas taken before?Ans.Management will question the Adviso-ryCommittee on their recommendations onthe wage package How the Advisory Commit-tee arrives at its answer is up to them. Manage-ment has no objection to a survey.Thereafter it was announced at the August 16management-advisory meeting that the "OpinionSurvey which was taken by the Committee" hadjustabout been completed. The September 20minutesreflect that the results of the opinion sur-vey had been posted and that management was "us-ing the information gained from the survey con-ducted by the Advisory Committee" in connectionwith preparing its wage package. And at the Oc-tober 18 meeting the Advisory Committee told themanagementrepresentatives that it "would like tothankManagementfor their fine effort in securingsuch anexcellentwage package" for the em-ployees.The committees have no constitution and nobylawsin the usual sensethrough, in apparent com-pliance with the provision in Respondent's policystatementthat the selection of employee represen-tatives shall be supervised by the Advisory Commit-tee in line withthe "By-laws" of these groups, theAdvisory Committee has "penciled in tablet form"a simple procedure for holding elections. Anyrepresentative whose employment is terminated orwho is transferred from the group from which hewas elected ceases to be a representative. Respon-dent's division manager has authority to make anychanges he may wish in the policystatement, in-cluding article IV pertaining to the structure, selec-tion, and functioning of the employeerepresenta-tion plan.The employees pay no duesor assessments andthe representation plan is entirely dependent finan-cially upon the supportand assistancegiven it byRespondent. It has no meeting place outsideRespondent's premises and all its functions takeplace on Respondent's property without any ex-pense to the employees or their representatives.Respondent furnishes the plan with a desk,a filingcabinet, and two chairsin itsgatehouse and withwhatever clerical orsecretarialserviceand suppliesitneeds. Respondent also pays the employees andrepresentatives for the time spent by them in con-nection with the functioning of the representationplan. It even pays for travel time when an employeeis required to make a special trip to the plant inconnection with activities of one of thecommittees.C. Analysisand ConclusionsSection 2(5) of the Act defines a labor organiza-tion as "any organization of any kind, or any agen-'Among the topics dealt with at these meetings were the following vaca-tions, plain for hiring skilled craftsmen, call-in time, major medical ex-pense benefits, pension plan improvements, premium pay or short shiftchange, furnishing of transportation after emergency overtime, employ-ment status of cafeteria employees, closing of railroad crossing access toplant, standards for sharing overtime, accident and sickness benefitchanges, employee-opinion survey regarding a new wage package, cor-rection of problems by management after departmental meetings, shortageof items on cafeteria menus for evening shift, paid meals for overtime wor-kers, parking lot changes, and basis of pay for holidays not worked'Thus, at the January 18, 1967, meeting, one of the questions asked was"Once again the policy on 'Call-in Time' is cause for grumbling Most em-ployees feel a straight 2 hours is justified Please comment " At the Febru-ary 15 meeting a question asked was "Throughout the plant, the need forPension Plan improvements is the main topic of discussionWould youplease comment on this'"" At the April 20 meeting, the Advisory Commit-tee stated "The closing of the railroad crossing adjacent to the Auditoriumand Gate House has drawn some critical comment Will this he a per-manent closing'" At the same meetingmanagementwas asked "Is therework being done to standardice the method of administering the sharing ofovertime'" At the June 21 meeting, the Advisory Committee stated "Anumber of employees feel that the accident and sickness insurance benefitshould he based on a 48-hour week instead of a 40-hour week What isManagement's opinion on this" At the September 20 meeting the Adviso-ry Committee made the following inquiry "It was reported to the Commit-tee by the Evening Shiftfromseveraldifferent areas that these shift work-ersonseveraldifferent occasions have beendisappointed by theCafeteria's having a shortage of an item on the menu for that day Cananything he done to help this problem'"" Another complaint made at thatmeeting was"Some of theemployeeshave been asking why there is aholdup on the Major Medical PlanHas the Companyany information topass onto the employees7"A similar complaint was voiced at theOctober 18meeting Atthe November15 meeting the Committee asked"Whatare Management's feelings on a Holiday not worked being con-sidered as time worked in the computationof weekly overtime pay9" ST. JOSEPHLEAD COMPANY545cy or employeerepresentationcommittee or plan,in which employees participate and which exists forthe purpose, in whole or in part, of dealing withemployersconcerning grievances,labor disputes,wages, rates of pay, hours of employment, or condi-tions of work." As shown by the evidence adducedat the hearing andsummarizedabove, the em-ployeerepresentationplan at Respondent's plant,consistingof the Advisory Committee, the ContactRepresentatives, and the Group Representatives,clearly falls within this definition. Employees par-ticipate in the plan anditexists atleast in part, ifnot wholly, for the purpose of dealing with Respon-dentregardingconditions of work and some of theother subjects specifically mentioned in the statuto-ry definition. It is accordingly found, as alleged inthe complaint, that the Employees' Advisory Com-mittee, the Employees' Contact Representatives,and the Employees' Group Representatives are in-dividuallyand collectively labororganizationswithinthemeaningof Section 2(5) of the Act.N.L.R.B. v. Cabot Carbon Co.,360 U.S. 203;Thompson Ramo Wooldridge, Inc.,132 NLRB 993;Certain-TeedProductsCorp.,147NLRB 1517;Boyce Machinery Corp.,141 NLRB 756, 759.Section 8(a)(2) of the Actmakes it an unfairlabor practice for an employer"to dominate or in-terfere with the ... administrationof any labor or-ganization or contribute financialor other supportto it:Provided,That subject torules and regulationsmade and publishedby theBoard pursuant to sec-tion 6,an employer shall not beprohibited frompermitting employeesto conferwith him duringworking hours without loss of timeor pay. " Therecan be no questionbut thatRespondent's conductfallswithin the proscriptionof this section of thestatute.The mereinclusionof the employee representa-tion plan in management'spolicy statement sug-geststo the employees that the plan is somethingimposed upon them by management and not sub-ject to their acceptance or rejection,as was, in-deed,the situation.But asidefrom the fact thatRespondent dominatesthislabor organization byimposing itupon the employees without their hav-ing any opportunity to reject it, Respondent's con-tinued dominationand interference with the ad-ministrationof theplan is inherentin the structureof the plan. The fact thatRespondentappoints oneof therepresentativesof the Advisory Committeeand that themanagementappointed employee par-ticipateswith the employee selected by the ContactRepresentatives in the selectionof the thirdmemberof the Advisory Committeein andof itselfprecludesthatcommitteefrom functioning free ofdominationand interferencebyRespondent.Moreover, the fact thatthe numberof employeerepresentatives is subjecttotheapprovalofmanagement and that Respondent may, by ter-minating or transferring a representative out of agroup or department, destroy his status as an em-ployee representative, further contributes to the in-ability of the plan to function as an independentlabor organization. In view of Respondent's par-ticipation in and control of the structure of the or-ganization and its control of eligibility of persons toserve as employee representatives the employeesare deprived "of the complete freedom of actionguaranteed to them by the Act" and collective bar-gaining between the committee and Respondentcan only be a sham.N.L.R.B. v. Newport News,etc.,308 U.S. 241, 248;N.L.R.B. v. PennsylvaniaGreyhound Lines,303 U.S. 261, 268;Ferguson-Lander Box Co.,151 NLRB 1615, 1620, and casescited therein;DenisonManufacturing Company,168 NLRB 1012;Seneca Plastics, Inc.,149 NLRB320.It is also clear that Respondent has furnished un-lawful assistance and support to the committees. Aspointed outsupra,the employees pay no dues or as-sessmentsto the committees and they have nomeans of financial support other than what Respon-dent furnishes them. Thus, Respondent pays therepresentatives not only for their time spent in con-ferringwithmanagement representatives (a pay-ment which can be construed as expressly contem-plated in the proviso to Section 8(a)(2) but also fortheir time spent in conferring with each other andwith other employees, time spent in the conduct oftheir elections, and for the cost of the clerical andsecretarial services they need. It also furnishes themwith their only office space and furnishings and allsupplies they need.Respondent's counsel has gone to great pains toshow that it is an accepted industrial practice foremployers to furnish certain types of financial andother support to the labor organizations represent-ing theiremployees; that some employers, infriendly cooperation with the bargaining represen-tatives, permit the use of some of their facilities;and that provisions for such support are common inthe collective-bargaining agreements executed bymany employers. There can be no question but thatmany unions demand and obtain from employerspayment for the time spent by their stewards andother employee representatives in transacting unionbusiness duringworking hours and the free use ofsome plant facilities without compromising the in-dependence of the unions receving this assistance.Indeed, it may be true, as the testimony of Respon-dent'switnessW. T. Lewis wouldindicate, that astrong, independent union may even strike to com-pel an employer to agree to certain support.Whatever may be said with respect to the legalityor illegality of employer support to a strong inde-pendent labor organization,which receives substan-'The Board has not made or published any rules and regulations pertain-ing to this subject but it has generally been assumed and will be assumedherein that the statute does not proscribe the payment by an employer toemployee representatives for the time spent by them in conferring with himduring working hours 546DECISIONSOF NATIONALLABOR RELATIONS BOARDtialfinancial support from its members and has ameeting place for employees off the employer'spremises,there can be no doubt that the completefinancial support given by Respondent to the em-ployer dominated committees here involved isproscribed under Section 8(a)(2) of the statute.Such support and assistance tends to inflate thedegree of the domination existing by virtue of otherfactors pointed out above and further weakens theability of the labor organization to act freely as atrue bargaining representative of the employees itpurports to represent.5CONCLUSIONS OF LAW1.Employees'AdvisoryCommittee,Employees'Contact Representatives,and Employees' GroupRepresentatives are individually and collectivelylabor organizations within the meaning of Section2(5) of the Act.2.Since on or about January 13,1967, and at alltimes thereafter,Respondent has dominated and in-terfered with the administration of said labor or-ganizations and contributed financial and othersupport to them, in violation of Section 8(a)(2) and(1) of the Act.3.Theaforesaid unfair labor practices affectcommerce within the meaning of Section 2(6) and(7) of the Act.THE REMEDYIt having been found that Respondent has unlaw-fully dominated and interfered with the administra-tion of the employee representation plan at its plantand contributed financial support to it, my Recom-mended Order will require that it cease and desisttherefrom and take certain affirmative steps, in-cluding disestablishment of said plan, necessary toeffectuate the policies of the Act.RECOMMENDED ORDERUpon the foregoing findings of fact and conclu-sions of law and the entire record in this case, andpursuantto Section 10(c) of the National LaborRelationsAct, as amended, it is hereby orderedthat Respondent, St. Joseph Lead Company, ZincSmelting Division,itsofficers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Dominating or interfering with the adminis-tration of, or contributing financial or other supportto,Employees' Advisory Committee, Employees'Contact Representatives,and Employees' GroupRepresentatives, or any other labor organization ofits employees.(b) In any like or related manner interferingwith,restraining,or coercing its employees in theexerciseof therights guaranteedto them underSection 7 of the Act.2.Take the following affirmative action designedto effectuate the policies of the Act:(a)Withdraw and withholdrecognition fromand completely disestablish Employees' AdvisoryCommittee, Employees' Contact Representatives,and Employees' Group Representatives, as therepresentative of any of its employees for the pur-pose of dealing with it in respect to grievances,labor disputes, wages, rates of pay, hours of em-ployment, or other conditions of employment.(b) Post at its Monaca,Pennsylvania,plant co-pies of the attached notice marked "Appendix."'Copies of said notice, on forms provided by the Re-gionalDirector for Region 6, after being dulysigned by Respondent's authorized representative,shallbe posted by it immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter,in conspicuous places,including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any othermaterial.(c)Notify said Regional Director, in writing,within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.''McCul ochMotors Corporation,120 NLRB 1709,ProneMacaroniManufacttvwgCo,138NLRB979, 985-986,Federal Mogul Corporation,163 NLRB927,Modern Plastics Corporation,155 NLRB 1126, 1 135s In the event that this RecommendedOrder is adoptedby the Board, thewords "aDecision andOrder"shall be substituted for the words "theRecommendedOrder of a TrialExaminer"in the notice In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals,the words"a Decree of the United StatesCourt of Ap-peals Enforcing an Order" shall he substituted for the words"a Decisionand Order "T In the event that this Recommended Order is adopted by the Board,this provisionshall bemodified toread "Notifysaid Regional Director, inwriting,within10 days fromthe date of this Order, what steps Respondenthas taken to comply herewith "APPENDIXNOTICE TO ALLEMPLOYEESPursuantto the Recommended Order of a TrialExaminerof the National Labor Relations Boardand inorder to effectuate the policies of the Na-tional LaborRelationsAct, as amended, we herebynotify our employees that:WE WILL NOT dominate or interfere with theadministration of, or furnish financial or othersupport to, Employees' Advisory Committee,Employees' Contact Representatives, and Em-ployees' Group Representatives, or any otherlabororganization.We hereby withdraw all recognition from andcompletely disestablish the above-named labororganizations as the representative of any of ouremployees for the purpose of dealing with usconcerning grievances, labor disputes, wages, ST. JOSEPH LEAD COMPANYrates of pay,hours of employment,or otherconditions of employment.ST. JOSEPH LEADCOMPANY, ZINCSMELTING DIVISION(Employer)DatedBy(Representative) (Title)547This noticemustremain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board'sRegionalOffice,1536FederalBuilding,1000LibertyAvenue,Pittsburgh,Pa.15222,Telephone644-2969.353-177 0 - 72 - 36